Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2007-7280


                                 KENNETH A. HALL,

                                                            Claimant-Appellant,


                                           v.

            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                            Respondent-Appellee.

      Kenneth A. Hall, of Selma, Alabama, pro se.

       Robert C. Bigler, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for respondent-appellee. With him on
the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
and Martin F. Hockey, Assistant Director. Of counsel on the brief were Michael J.
Timinski, Deputy Assistant General Counsel, and Jamie L. Mueller, Attorney, United
States Department of Veterans Affairs, of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Ronald M. Holdaway
                        NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                         2007-7280

                                    KENNETH A. HALL,

                                                          Claimant-Appellant,

                                              v.

            GORDON H. MANSFIELD, Acting Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

                             __________________________

                              DECIDED: December 5, 2007
                             __________________________

Before LINN, DYK, and MOORE, Circuit Judges.

PER CURIAM.

       Kenneth A. Hall (“Hall”) appeals from a final decision of the United States Court

of Appeals for Veterans Claims (“Veterans Court”). Hall v. Nicholson, No. 06-802 (Vet.

App. May 17, 2007). In that decision, the Veterans Court affirmed a decision by the

Board of Veterans’ Appeals (“Board”) that determined that his discharge from military

service would be treated as having been under dishonorable conditions, thereby barring

his claim for veteran’s pension benefits. Because we lack subject-matter jurisdiction to

consider the issue that Hall asks us to review, we dismiss Hall’s appeal.

       In Hall’s informal brief, he concedes that the decision of the Veterans Court did

not involve the validity or interpretation of any statute or regulation, nor did it involve any

constitutional issue. Informal Br. for Pet’r ¶¶ 2, 3. Rather, Hall challenges the decision

by the Veterans Court to affirm the Board’s determination that his discharge from the
military was under other-than-honorable conditions and was based upon an offense

involving moral turpitude, thereby warranting treatment as a dishonorable discharge

under 38 C.F.R. § 3.12(d)(3).        He asks us to “upgrade [his discharge] to at least

‘general,’” i.e., “to where [he]’ll be eligible for VA benefits.” Informal Br. for Pet’r ¶ 6.

       As the Veterans Court observed, the Board’s decision involved a factual finding.

Under the statute that grants us limited jurisdiction over appeals from the Veterans

Court, we “may not review (A) a factual determination, or (B) a challenge to a law or

regulation as applied to the facts of a particular case.”             38 U.S.C. § 7292(d)(2).

Accordingly, we have no power to consider the issue Hall raises or to grant the relief he

seeks, and his appeal must be dismissed.

                                            COSTS

       No costs.




2007-7280                                   2